Citation Nr: 0901712	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-13 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for 
tuberculosis.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for an 
inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, R.M.



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to October 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran was afforded a Board hearing, held by the 
undersigned, in November 2008.  A copy of the transcript has 
been associated with the veteran's claims file.


FINDINGS OF FACT

1.  In a January 2002 decision, the RO denied the veteran's 
application to reopen his claim for service connection for 
tuberculosis and denied his claim for service connection for 
an inguinal hernia; a notice of disagreement was not received 
within the subsequent one-year period.

2.  Evidence submitted since the January 2002 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate either the veteran's claims for service 
connection tuberculosis or for an inguinal hernia, and 
therefore does not raise a reasonable possibility of 
substantiating either claim.





CONCLUSIONS OF LAW

1.  The RO's January 2002 rating decision that denied the 
veteran's application to reopen his claim for service 
connection for tuberculosis, and for service connection for 
an inguinal hernia, is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008).

2.  New and material evidence has not been received since the 
RO's January 2002 decision; thus, the claims for service 
connection for tuberculosis and an inguinal hernia are not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008), 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

As to the veteran's claim to reopen his claims for service 
connection for tuberculosis and an inguinal hernia, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VCAA notice must be provided to a claimant 
prior to an initial, unfavorable decision on a claim for VA 
benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

The Board notes that the veteran's applications to reopen his 
previously disallowed claims were received in October 2005 
and February 2006.  In December 2005 and May 2006, prior to 
its adjudication of either claim, the RO provided notice to 
the veteran regarding the VA's duty to notify and to assist.  
Specifically, the VCAA notification: (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the veteran 
about the information and evidence that VA will seek to 
provide; and (3) informed the veteran about the information 
and evidence that the veteran is expected to provide.  See 
Pelegrini II.  Thus, the Board finds that the content and 
timing of the VCAA notices comport with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).


Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.   
The duty to notify requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In the present case, the letters sent to the veteran 
in December 2005 and May 2006 advised him of the evidence and 
information necessary to establish entitlement to the 
underlying claims for service connection, the basis for the 
initial final denials on the merits in January 1967 and 
January 2002, and the particular evidence and information 
necessary to reopen the claim.  The provisions of Kent have 
therefore been met.

Because the Board has concluded that new and material 
evidence has not been received to reopen the veteran's 
claims, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2008).  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  

VA need not conduct an examination with respect to the claims 
of whether new and material evidence has been received to 
reopen previously denied claims of entitlement to service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed.Cir. 2003) (holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened).  
See also Woehlaert v. Nicholson, 21 Vet.App. 456 (holding 
that adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence.)

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

In January 1967, the RO denied service connection for 
tuberculosis based on the finding that the veteran's 
tuberculosis preexisted service with no permanent aggravation 
during service.  Reference was made to service medical 
records (Medical Board report) that indicated that 
infiltrations shown in a pre-induction chest x-ray were 
essentially the same as infiltrations shown in a May 1996 
chest x-ray that documented the presence of tuberculosis.  
Citing to the relevant findings made by the Medical Board in 
its July 1966 report, the RO concluded that the veteran's 
tuberculosis existed prior to service enlistment, and that 
there was no in service evidence of aggravation of the 
tuberculosis.  The veteran did not appeal this decision and 
thus it became final within one year.  See 38 U.S.C.A. § 
7105.

In January 2002, the RO denied service connection for an 
inguinal hernia.  The negative determination was based on the 
finding that the veteran's service treatment records were 
negative for a diagnosis of an inguinal hernia.  It was 
acknowledged that service treatment records showed that the 
veteran was seen for complaints of right testicle pain, but 
that it was also shown that the pain spontaneously resolved 
and that there was no evidence of hernia.  The January 2002 
decision also denied the veteran's application to reopen his 
claim for service connection for tuberculosis.  The basis of 
the prior final denial was discussed in detail.  A notice of 
disagreement was not received within the one-year period for 
either issue.  Therefore, the RO's January 2002 rating 
decision is final.  See 38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2008).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Since the prior final decision, new evidence has been added 
to the claims file.  Medical reports from St. Joseph 
Hospital, Van Wert Hospital, Lima Hospital, and Pineville 
Hospital have been added, as well as a copy of the veteran's 
hearing testimony in November 2008.  

Medical records from St. Joseph Hospital, Van Wert Hospital, 
and Pineville Hospital detail ongoing treatment for the 
residual of tuberculosis, to include a surgical report.  
Documents received from Lima Hospital provide documentation 
of treatment for an inguinal hernia and hernia surgery.  
However, while new, the additional evidence is not material.  
None of the medical evidence received since the time of the 
January 2002 decision establishes that the veteran's 
tuberculosis preexisted service, that there was aggravation 
of tuberculosis during the veteran's period of active 
service, or that the veteran experienced an inguinal hernia 
during his active service.  The veteran's medical record is 
silent for a medical opinion linking any complaints, 
treatment, or diagnosis in service to his currently-diagnosed 
inguinal hernia.  Further, the medical reports in question do 
not document a worsening of tuberculosis symptoms over the 
course of the veteran's period of active duty.  The records 
and reports also fail to establish that the veteran's 
tuberculosis had its initial onset in service versus being a 
preexisting as found by the RO in its January 1967 decision.  
Thus, the Board finds that the available medical records do 
not include any competent evidence that cures the prior 
evidentiary defects.  

As to his testimony during his November 2008 Board hearing, 
the veteran maintains that he could not have had tuberculosis 
upon entry, as his entrance examination did not report a 
tuberculosis finding.  See Hearing transcript, p. 5.  
Similarly, a statement received in November 2000, in which 
the veteran stated that he contracted tuberculosis during 
basic training, simply mirrored statements already submitted 
by the veteran prior to his last, final decision, to include 
his statement received in February 1991.  Therefore, the 
veteran's statements submitted since the time of his prior, 
final denial were merely reiterations of the veteran's prior 
arguments.  The statements are therefore not "new."  

Moreover, even if the veteran's testimony and statements were 
to be considered "new," they would not be "material."  The 
Board notes that, where the determinative issue involves a 
diagnosis or a nexus to service, competent medical evidence 
is required.  This evidentiary burden typically cannot be met 
simply by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In this case, since the record does 
not reflect that the veteran possesses the medical training 
and expertise necessary to render a medical opinion as to the 
cause or diagnosis of his tuberculosis, his lay statements of 
record are of little probative value in this regard.  See 
Espiritu.  

In sum, evidence submitted since January 2002 is either 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial of the claim, in that it 
duplicates evidence previously of record, or in the case of 
the new medical evidence of record, the new evidence does not 
serve to establish that the veteran's tuberculosis was 
permanently aggravated beyond its normal progression as a 
result of active service, or that an inguinal hernia 
originated during the veteran's period of active duty.  Thus, 
the record is devoid of new evidence which bears directly to 
the rationale of the prior final denial.

New and material evidence has not been received since the 
RO's January 2002 decision; thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.


ORDER

The application to reopen the claim of service connection for 
tuberculosis is denied.

The application to reopen the claim of service connection for 
an inguinal hernia is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


